IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL COLLIER, §
§ No. 665, 2014
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for Kent County,
STATE OF DELAWARE, § Cr. ID No. 1304007615
§
Plaintiff Below, §
Appellee. §

Submitted: February 24, 2015
Decided: February 25, 2015

ORDER
This 25th day of Febmary 2015, it appears to the Court that, on January 10,
2015, the Chief Deputy Clerk issued a notice to show cause, by certiﬁed mail,
directing the appellant to show cause why this appeal should not be dismissed for
his failure to ﬁle an Opening brief and appendix. The appellant has not reSponded
to the notice to show cause within the required ten-day period and therefore

dismissal of this appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.